               Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 1 of 40 PageID #: 100
                 Case: 4:19-mj-01379-JMB                       Doc.#: 1 Filed: 08/21/19 Page: 1 of 40 PagelD #: 1
       AO 106 (Rev . 06/09) Application for a Search Warrant

                                                                                                                                               li"'iU:D
                                              UNITED STATES DISTRJCT COURT                                                                AUG 2 1 2019
                                                                              for the
                                                                                                                                      EA~&°llSTillCT COURT
                                                                Eastern District of Missouri                                               N DISTRICT OF MO
                                                                                                                                              ST. LOUIS

                       In the Matter of the Search of                            )
The residence located at                         St. Charles, MO 63303, and      )                         4:19 MJ 1379 JMB
any computers or electronic devices contained therein.                           )       Case No.
                                                                                 )
                                                                                 )
                                                                                 )

                                                    APPLICATION FOR A SEARCH WARRANT
               I,            Andrew Donohue                 , a federal law enforcement officer or an attorney for the government
       request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
                                                                          SEE ATTACHMENT A


       located in the - - ~ ~ =~ - - District of - - - -~ MISSOURI
                           EASTERN                        = ~ =~ -                                    -       , there is now concealed


                                                                          SEE ATTACHMENT B

                 The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                         r;/ evidence of a crime;
                         r;/ contraband, fruits of crime, or other items illegally possessed;
                         ~ property designed for use, intended for use, or used in committing a crime;
                         0 a person to be arrested or a person who is unlawfully restrained.

                 The search is related to a violation of:
                    Code Section                                                             Offense Description




                  -
                    29:50l(c); 29:439(b) and (c); 18:1341 &      Embezzlement of Union Funds; Filing False LM Re orts and Maintaining False Union Records;
                    1343; 18: 1956 & 1957;                       Mail and Wire Fraud; Money Laundering;


                The application is based on these facts:

                                         SEE ATTACHED AFFIDAVIT WlllCH IS IN CORPORA TED HEREIN BY REFERENCE

                 r;J   Continued on the attached sheet.
                 O Delayed notice of         days (give exact ending date if more than 30 days :                                         ) is requested
                                                                                                 - - - --
                   undo, 18 U.S.C. § IBl'la, the basis of which is set forth on the atta,he' ~


                                                                                                             Applicant's signature

                                                                                                       Andrew Donohue, Special Agent
                                                                                                             Printe name an tit e

       Sworn to before me via Face Time and signed electronically.


       Date:
                       0 {I~, 7Ir~                                                                             Judge's signature

       City and state: St. Louis, MO                                                  n able John M. Bodenhausen, U.S. Magistrate Judge
                       - - - --'-- - - - - - -- - -                                                          Printed name and title
                                                                                                      AUSA: Jennifer A. Winfield
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 2 of 40 PageID #: 101
   Case: 4:19-mj-01379-JMB         Doc.#: 1 Filed: 08/21/19 Page: 2 of 40 PagelD #: 2



                 Affidavit in Support of an Application for a Search Warrant

I, Andrew Donohue, being first duly sworn, hereby depose and state as follows :

                              Introduction and Agent Background

        I.     I make this affidavit in support of an application for a search warrant for evidence
located at                            St. Charles, MO 63303 (SUBJECT PREMISES).

       2.      The location to be searched is described in the following paragraphs and in
Attachment A. For the reasons detailed below, there is probable cause to believe that there is
evidence of violations of 29 U.S .C. § 50l(c), Embezzlement of Union Funds; 29 U.S.C. §
439(b) and (c), Filing False LM Reports and Maintaining False Union Records ; 18 U .S.C.
1341 & 1343, Mail and Wire Fraud; 18 U.S.C. §§ 1956 & 1957, Money Laundering;

          and conspiracy to commit the same, as further described in Attachment B, at the
SUBJECT PREMISES.

       3.      I am a Special Agent with the U.S. Department of Labor, Office oflnspector
General, Office oflnvestigations - Labor Racketeering and Fraud (DOL-OIG/01-LRF), and was
previously employed as a Senior Investigator with the U.S. Department of Labor, Office of
Labor Management-Standards (DOL-OLMS). I have been employed within the DOL since
September 2006 and am currently assigned to the DOL-OIG Detroit Field Office.

        4.     I have graduated from the Criminal Investigator Training Program (CITP) and the
Inspector General Investigator Training Program (IGITP) at the Federal Law Enforcement
Training Center (FLETC). 1 attended and participated in joint in-service sessions for DOL-
OIG/01-LRF agents and Federal Bureau oflnvestigation (FBI) agents, for training on the current
criminal laws prohibiting labor racketeering and other criminal violations of Title 18 and Title 29
of the United Stated Code. I have also received training in documentary and electronic evidence
given by members of the Computer Crime & Intellectual Property Section (CCIPS) of the U.S .
Department of Justice.

        5.      During my years at the Department of Labor, I have conducted numerous
investigations into criminal violations of both Title 29 and Title 18 of the U nited States Code.
Through my training and investigative casework involving labor organizations, I am familiar
with the operation, administration, and business practices of labor unions and the corporate
employers with which they negotiate.

        6.         I make this affidavit based upon personal involvement in the subject criminal
investigation, including review of financial, property and business records, review of email
communications, interviews of witnesses, the execution of search warrants, the seizure and
review of physical and electronic evidence, and law enforcement surveillances. I have also been
provided with information and reports from other law enforcement agents and officials from the
FBI and Internal Revenue Service - Criminal Investigations (IRS-CI). This affidavit does not
contain all of the facts developed to date in the underlying investigation and is being submitted
for the purpose of establishing probable cause for the requested search warrant.
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 3 of 40 PageID #: 102
   Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19 Page: 3 of 40 PagelD #: 3




                           Summary of the Relevant Labor Statutes

         7.     The Labor-Management Reporting and Disclosure Act (LMRDA), also known as
the Landrum-Griffin Act, is a Federal statute that regulates certain aspects of internal union
affairs. Labor organizations comprised wholly or in part of private sector employees are covered
by the Act. The LMRDA guarantees union members rights such as the right to participate in
union meetings and vote in union elections. The Act also contains reporting provisions that
require unions to disclose information about their structure and financial condition (called LM
Reports). Section 206 of the LMRDA creates an affirmative obligation for union officials to
maintain records that explain or clarify entries on the union's LM reports and allow the reports to
be checked for accuracy and completeness. The statute makes filing of a false LM report or false
entries, including willful concealment, in union records a crime. Finally, the LMRDA provides
safeguards for protecting labor organization funds and assets through criminalizing the
embezzlement of union funds or assets by any officer or employee of the organization.

                                 Summary of the Investigation

        8.      Since 2015, I have been involved in a multi-a enc
Auto Workers (UAW), Fiat Chrysler Automobiles (FCA)
                          and other employers, business entities, and individuals involved in the
American automobile manufacturing industry centered largely in Southeast Michigan. To date,
eight individuals have been convicted of crimes for their roles in criminal activity uncovered by
the investigation. Many of these charges and convictions involved UAW officials' improper
receipt of things of value from FCA officials and others acting on their behalf

        9.     However, the investigation has more recently uncovered a multi-year conspiracy
involving the most senior of UAW officials to embezzle, steal, and unlawfully and willfully
abstract and convert UAW funds to purchase luxury items and accommodations for their own
personal benefit. The outlay of the funds was not properly approved, concealed from the view of
the UAW members, and used for the personal benefit of the upper echelon of union officials who
were elected to represent the members' best interests above their own.

       10.    The investigation has shown that these officials (1) obtained fraudulent
"approval" through the submission of vouchers that misrepresented payments as official business
and concealed the true destination and pu ose of the ex enses

                             These schemes resulted in the UAW filing false LM reports with
the U.S. Department of Labor by making material misrepresentations as to the true nature of the
expenses, subsequent money laundering transactions, and mail/wire fraud activit involving the
concealment and movement of the money .




                                          Background

                                                2
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 4 of 40 PageID #: 103
   Case: 4:19-mj-01379-JMB         Doc.#: 1 Filed: 08/21/19        Page: 4 of 40 PagelD # : 4




                                    The UAW and its Structure

        11.    The UAW is a "labor organization" as defined in the LMRDA, with its
headquarters based in Detroit, Michigan. The UAW represents hundreds of thousands of non-
management workers employed in private industry at numerous locations in Michigan and across
the United States. The UAW engages in contract negotiating sessions with FCA, Ford, GM, and
dozens of other employers that establish collective bargaining agreements (CBA) covering
wages, working conditions, and numerous related benefits for the rank-and-file UAW members.

        12.      Like most unions, the UAW is a "tiered" organization. The UAW International
Union is the union ' s parent body and is located within the Eastern District of Michigan (EDMI)
at 8000 East Jefferson Avenue, Detroit, MI 48214 . Colloquially, the union's headquarters is
known as "Solidarity House" or "Solid House" amongst its members and may be referenced as
such in this affidavit. Most rank-and-file UAW members belong to local unions, which
generally are organized by either employer, plant, or geographic area. According to the UA W's
website, UAW members belong to more than 600 local unions and are supported by Solidarity
House and its nine regional offices.

         13.    The UAW Regions are administrative arms of Solidarity House located across the
United States. The UAW Region 5 Office (REGION 5) is located within the Eastern District of
Missouri (EDMO) at 721 Dunn Road, Hazelwood, MO 63042. According to the union's
website, UAW Region 5 covers 17 western states and has sub offices in Dallas, TX, Kansas City,
MO, and Pico Rivera, CA. REGION 5 represents UAW members who work in the academia,
auto parts, aerospace, and beverage container industries for employers like GM, Ford, Lear
Corp. , Lockheed, Raytheon, and Vought.

         14.    Agents have learned that the UAW Region 5 Midwest States CAP Council
(MIDWEST CAP) and Region 5 Southwest States CAP Council (SOUTHWEST CAP) operate
within REGION S's jurisdiction. The CAP councils are the UAW's "Community Action
Programs." The MIDWEST CAP is located within the EDMO and co-located with REGION 5
at Region S's headquarters at 721 Dunn Road, Hazelwood, MO 63042 . The SOUTHWEST CAP
is located within the Northern District of Texas (NDTEX) at 1341 W. Mockingbird Lane, Suite
301 W, Dallas, TX 75247. According to the UAW Constitution, the CAP Councils are "designed
to improve and enrich the quality of American life" and otherwise promote and engage in
community activism. The UAW CAP councils are funded through "per-capita" tax payments
derived from dues money collected by the UAW local unions and are subject to the same
governance as Solidarity House and UAW locals. The UAW CAP Councils are "labor
organization[s]" as defined in the LMRDA and file LM reports with the U.S. Department of
Labor.

                                     The UAW 's Governance

        15.      The UAW is governed by the UAW Constitution, which lays out the
organization ' s objects, structure, officers, and framework. The UAW holds elections every four
years to elect its officers. The officers include the President, Secretary-Treasurer, three (3) Vice
Presidents, and nine (9) Regional Directors. These officers hold de facto positions on the
union' s International Executive Board (JEB), which is the highest authority in the UAW between
                                                 3
 Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 5 of 40 PageID #: 104
   Case: 4:19-mj-01379-JMB         Doc.#: 1 Filed: 08/21/19 Page: 5 of 40 PagelD #: 5




meetings of the International Convention of UAW Delegates. On occasion, the IEB issues
guidance in the form of Administrative Letters. These letters serve as policy clarification or to
fill in gaps in the governance of the union.

        16.      Both Federal Law and the UAW Constitution impute a fiduciary duty on union
officers to manage the funds and property of the union solely for the benefit of its members. The
UAW Constitution has a special section entitled the Ethical Practices Code (EPC), which
prescribes the moral principles to which all UAW members and officials must adhere. Like the
EPC, multiple Administrative Letters prohibit moral turpitude, self-dealing, the mere appearance
of conflicts of interest, and leveraging union positions for personal advantage. Furthern1ore, the
EPC states: " Union funds are held in sacred trust for the benefit of the membership." and "No
officer or representative shall accept "kickbacks, " under-the-table payments. valuable gifts,
lavish entertainment or any personal payment of any kind. "

         17.      The union's Financial Officers Manual discloses that the UAW operates on a
"voucher system." This means that all "order[s] on the treasury" (aka check requests) must be
attested to by two officers who can verify or "vouch" for these actions . The UA W's "voucher
system" is also supported by a June 4, 1957, Administrative Letter issued by famed UAW
President Walter Reuther. This letter indicates that the UAW adopted the "AFL-CIO's CODE
OF MINIMUM ACCOUNTING AND FINANCIAL CONTROLS FOR AFFILIATES," which
states in part, "All expenditures should be approved by proper authority under constitutional
provision and be recorded and supported by vouchers; providing an adequate description of the
nature and purpose of the expenditure sufficient for a reasonable audit by internal and
independent auditors."

                                          UAW Officials




       20.     Vance Pearson (PEARSON) is currently the Regional Director of UAW Region 5
and has been such since June 2018 . This makes PEARSON one of the most senior officials in
the UAW and a member of the IEB. In his position as Regional Director, PEARSON is
responsible for representing the best interests of the tens of thousands of UAW members
employed within Region 5. PEARSON has been an officer or employee of the UAW continually
since 2002 . In 2003 , PEARSON was assigned to Region 5 as a servicing representative
                                                 4
  Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 6 of 40 PageID #: 105
    Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19 Page: 6 of 40 PagelD #: 6




                   The Embezzlement and Fraudulent Approval Scheme

                                   Palm Springs, California

        24.     The investigation has revealed an embezzlement scheme whereby UAW officials
hid their personal use of UAW money without any legitimate union business purpose. These
UAW officials have intentionally and fraudulently concealed these personal expenses within the
cost ofUA W leadership and training conferences in order prevent their discovery by the
government and the UAW membership.

        25.     The investigation has disclosed that the UAW controls multiple bank accounts
located in the EDMI at JP Morgan Chase Bank N.A. This includes the union's checking account
~ t JPMorgan Chase Bank Dearborn Branch listed at 14901 Ford Road, Dearborn, MI
48126 (ABA Routing# 072412927). Review of the union' s books and records show that
between 2014 and 2017, the union outlaid by check or wire, over $1 million to the Renaissance
Palm Springs Hotel (RPSH) in Palm Springs, CA. Listed below is a selection of those checks
and wires:



            1/5/2015                               RPSH

                                               5
 Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 7 of 40 PageID #: 106
    Case: 4:19-mj-01379-JMB        Doc.#: 1 Filed: 08/21/19 Page: 7 of 40 PagelD #: 7




              6/8/20 l 5                             RPSH                     $245,000
             5/26/2016                               RPSH                     $175,000
             12/8/2016                               RPSH                      $80,000
                                                     RPSH                      $25 ,000
                                                                              $175,000


         26.    The union's publicly available LM-2 Reports filed with the U.S. Department of
 Labor for 2014 through 2017 represent that the destination of those expenditures was the RPSH,
 a hotel in Palm Springs, CA. Furthermore, the UAW discloses that the purpose of the payment
 was deposits and expenses associated with the UAW ' s 2014 to 2018 Region 5 Leadership
 Conference (Region 5 Conference).

         27.    Agents have learned that the Region 5 Conference is an event that traditionally
occurs each January in Palm Springs, CA. Ostensibly, the purpose of the Region 5 Conference is
to train local union leadership on issues that affect them, such as bargaining, grievance
adjudication, and the proper administration of the union. According to the " Call Letter" (the
official announcement of the conference) issued by the UAW, t h ~ 5 Conference typically
lasts between 3 and 5 days. However, UAW officials, including. . . . PEARSON,
               and others would spend weeks and/or months living in Palm Springs enjoying an
extravagant lifestyle paid for with UAW funds.

        28 .    Agents obtained and reviewed the UAW Payment Request Forms (commonly
known as "vouchers") that requested the disbursement of UAW funds and provided the
underlying supporting documentation related to the ex2enses. Agents found that the vouchers
were authorized/approved by-PEARSON, a n d - o r some combination thereof
depending on the instance. Review of the vouchers disclosed that the payments listed above
were "deposits" or advance payments made to the RPSH for the Region 5 Conference. Cursory
examination of the agreement reflected expenses one might expect to see when conducting a
legitimate training conference. That is to say, the securing of a block of hotel rooms, meeting
rooms, and audio-visual fees. However, upon an in depth review, agents also noted language in
the contracts regarding the creation of a "Master Account," which provided "UAW authorized
staff may sign for payments (charges) at local restaurants, golf courses, and additional retail
outlets, and the Hotel will post these charges to their Master Account."

          29.      Agents contacted the RPSH and spoke with
-        who indicated that the UAW had a "Direct Bill" or "Master Account" arrangement with
  the hotel. This allowed senior UAW officials to deposit funds up-front and run a tab for retail,
  grocery, meal, liquor, cigar, and other entertainment expenses at vendors in and around Palm
  Springs. The RPSH would satisfy those debts using funds from the UAW' s deposit. - l s o
  stated that a significant portion of UAW funds was used to pay local companies for offsite
  housing including villas with private pools and condominiums in gated neighborhoods for select
  UAW officials. The investigation has established that the conspirators used the Master Account
  as a way to conceal the embezzling of union funds for their own personal use.



                                                 6
 Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 8 of 40 PageID #: 107
   Case: 4:19-mj-01379-JMB        Doc.#: 1 Filed: 08/21/19        Page: 8 of 40 PagelD #: 8



        30 .    Armed with this knowledge, agents obtained not only records from the RPSH, but
also from the vendors paid by the RPSH on the UA W's behalf. Agents noticed many expenses
that are inconsistent with the legitimate conduct of union business, were not disclosed to the
UA W's HQ at Solidarity House, and did not appear on the union's LM reports. Records show
over $600,000 of the money paid by UAW to RPSH was used by the hotel to satisfy debts
incurred and arranged by senior UAW officials at Holly Homes, Desert Princess Rentals, LG
Prime Steak House, Johnny Costa's Ristorante, Las Casuelas, Indian Canyons Golf Resort,
Gary's Sales, and the Tinder Box, between 2014 and 2017. In many, if not all instances-
PEARSON, and-were the individuals that made the underlying billing arrangements.
Agents also noted that these expenses were concealed in line items on the RSPH master invoice
called "off-site rooms" and "off-site functions" or variations thereof.

        31 .    Agents determined that through the RPSH, the UAW paid over $400,000 to Palm
Springs area businesses Holly Homes, Desert Princess Rentals, and Home Cleaning Services of
America between 2015 and 2017. Records and testimony disclosed that off-site condominiums
and villas with private pools and hot tubs in gated communities were secured for individual high-
~ officials, includin                                     PEARSON               and
- - A g e n t s noted that UAW email addresses assigned to
and P E A R S O - d i s c u s s the villas and condominiums arrangements between
2015 and 2018 . Agents found examples o~PEARSON, and -                       signing vouchers
to the UAW requesting "deposit" payments to the RPSH even after they had been directly
involved in making arrangements with Holly Homes, Desert Princess Rentals, and/or Cleaning
Services of America. A selection of notable findings include:

        a.     According to the official call letter, the 2014 Region 5 Conference took place
        between January 1 4 - l ~ s ). However, records indicate individual villas were
        rented for-and . . . . . . . from December 27, 2013 to January 27, 2014 (31
        days).

        b.      According to the official call letter, the 2015 Region 5 Conference took place
        between Januar 5-9, 2015 (5 days). However, records indicate individual villas were
        rented for        from about December 28 , 2014 to January 31, 2015 (34 days);
                    from about December 25, 2014 to January 31, 2015 (37 days); and
                      from about December 25, 2014, to January 31, 2015 (3 7 days).

        c.      According to the official call letter, the 2016 Region 5 Conference took place
        between January 11-15, 2016 (5 days). However, records indicate that a villa was rented
        at 67- 740 S. Trancas, Cathedral City, CA for                  between December 24, 2015
        and February 29, 2016 (67 days) at a total cost over $1 1,000 to the UAW. A villa located
        at 29-296 W. Laguna, Cathedral City, CA was rented fo                   between December
        17, 2015 and March 31, 2016 (105 days) at a total cost of over $15,000 to the UAW . A
        villa located at 67-698 S. Natoma, Cathedral City, CA was rented for-from
        December 28, 2015 to February 29, 2016 (63 days), at a total cost of over $10,000 to the
        UAW.
        d.     According to the official UAW call letter, the 2017 Region 5 Conference took
        place between January 9-13, 2017 (5 days). Agents found that PEARSON executed a
                                               7
 Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 9 of 40 PageID #: 108
   Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19               Page: 9 of 40 PagelD #: 9



       rental agreement for the property located at 67-619 S. Laguna, Cathedral City, CA for
       December 1, 2016 to April 1, 2Q.!1.i~~J_?_l days). Desert Princess Rentals recorded
       the inhabitant of that address a s - - The total cost of the single villa was over
       $20,000 and was satisfied with funds from the UAW.

        32.     Between 2016 and 2018, Agents learned that over $60,000 of UAW funds were
used for meals at Palm Springs area restaurants LG Prime Steak House and Johnny Costa's
Ristorante paid via the master billing arrangement. Ostensibly, these meals were falsely
represented to be part of the Region 5 Conferences. In fact, some of these meals took place far
outside the dates of the conferences . Like the villa expenses, the subject vouchers submitted to
Solidarity House make no mention of the meals. Furthermore, investigating agents found no
records detailing the business purpose of the meals and those in attendance as is required by the
LMRDA to substantiate the expenses. Agents obtained underlying receipts from the vendors and
found multiple instances of the meals taking place outside the official conference dates and the
significant purchases of wine and liquor. For example, the call letter indicates that the 2017
UAW Region 5 Conference took place between January 9-13, 2017. However, agents found that
the following meals were paid for with UAW funds under the fraudulent claim that the meals
related to the Region 5 Conference:

       a.      An LG Prime Steak House invoice reflecting a December 31, 2016 (New Year's
       Eve) meal totaling over $6,599.87, which included $1,942 in liquor, $1,440 in wine, and
       what appears to be an $1,100 tip. The bill also indicates the purchase of four (4) bottles
       of Louis Roederer Cristal Champagne totaling $1,760. The Louis Roederer website
       indicates that Cristal Champagne is the company's flagship brand, which was originally
       created "in 1876 to satisfy the demanding tastes of [Russian] Tsar Alexander II ."

       b.      A Johnny Costas Ristorante invoice from December 29, 2016, totaling $2,079.
       This meal included the purchase of multiple glasses of Crown Royal XR (Extra Reserve)
       at $40 a glass, a drink that Crown Royal Distillery describes as "the rarest in our extra
       rare whiskey series."

       c.     Another Johnny Costas Ristorante invoice from January 3, 2017, totaling
       $2,292.65 . This meal included the purchase of multiple glasses of Crown Royal XR and
       Macallan 18-Year-Old Scotch at $40 a glass.

       d.      Another LG Prime Steakhouse receipt from January 5, 2017, reflect the outlay of
       $4,827.77. Notable purchases include glasses of 17-year-old Macallan Scotch at $25 per
       glass and eight (8) bottles of Duckhorn 3 Palms Merlot (aka wine) purchased at $180 a
       bottle totaling $1 ,440.

        33.    Agents determined that through the RPSH master billing arrangement, the UAW
paid the Indian Canyons Golf Resort over $80,000 between 2015 and 2018 for purchases made
by a set of people using the norn de guerre of the '                 ' Indian Canyons Golf
Resort records indicate that expenses included food and beverage, green fees, club rental, and
retail purchases. More often than not, these expenses occurred outside the official dates of the
yea~ences. Additionally, many of these invoices were signed b ~ PEARSON,
andlllllllla Again, Agents note the absence of disclosure of the golf and merchandise expenses
                                                8
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 10 of 40 PageID #: 109
 Case: 4:19-mj-01379-JMB          Doc.#: 1 Filed: 08/21/19          Page: 10 of 40 PagelD #: 10



to Solidarity House on vouchers submitted to secure funding. Agents also found examples of
expenses that on their face are inconsistent with the legitimate conduct of union business. For
example:

       a.     A purchase of over $3 ,000 at the Indian Canyons pro shop on December 29, 2014.
       The invoice appears to bear the signature o f - Purchases include men' s and
       women ' s shirts, jackets, hats, visors, and sunglasses.

       b.      An almost $900 purchase at the Indian Canyons pro shop on January 2, 2016.
       The invoice appears to bear the signature o f - Purchases include, hats, gloves, a
       golf bag, jackets, socks, and "fashion shorts."

       c.      A purchase of over $2,000 at the Indian Canyons pro shop on December 31, 2016.
       The invoice appears to bear the signature of PEARSON and contains the hand written
       name "Vance Pearson" directly under the signature. Purchases include polo shirts, shoes,
       jackets, hats, and "Men' s Fashion Short[s]."

        34.     Agents reviewed Indian Canyon's Golf Resort records and noted significant
purchases of green fees billed to the                      The records also indicate that greens
fees were for golf played outside the dates of the official conference dates. For instance in 2015 ,
the ofiicial Region 5 Conference took place between January 5 and 9, 2015. Indian Canyon ' s
records indicate that I 07 18-hole rounds of golf (or 1,926 holes) were paid for by the UAW
outside the conference dates. Green fees were secured as early as December 29 and as late as
January 29 at a total cost of almost $9,000 to the UAW membership:

                                     $per         Holes     Running       Total Running
            Date       Golfers
                                    Round        of Golf     Total         Cost   Total
         12/29/2014       10         $74           180        180         $740        $740
         12/30/2014       12          $74            216      396         $888      $1,628
          1/2/2015         9          $84            162      558         $756      $2,384
          1/3/2015        10          $84            180      738         $840      $3,224
          1/4/2015        11          $84            198      936         $924      $4,148
          1/ 13/2015      12          $84            216      1152      $1,008      $5,156
          1/ 14/2015       8          $84            144      1296        $672      $5,828
          1/15/2015        3          $84            54       1350        $252      $6,080
          1/17/2015        8         $110            144      1494        $880      $6,960
          1/18/2015        2          $84            36       1530        $168      $7,128
          1/19/2015        4          $84            72       1602        $336      $7,464
          1/24/2015        2          $84            36       1638        $168      $7,632
          1/25/2015        6          $84            108      1746        $504      $8,136
          1/27/2015        3          $84            54       1800        $252      $8 ,388
          1/29/2015        7          $84            126      1926        $588      $8,976

                                                 9
 Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 11 of 40 PageID #: 110
  Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19 Page: 11 of 40 PagelD #: 11




                          107
         35.    Agents determined that through the RPSH, the UAW paid almost $50,000 for
 cigar and tobacco related expenses between 2014 and 2018 at The Tinder Box in Palm Springs,
 CA and Gary's Sales in Parker, AZ. Like the expenses detailed above, no mention of cigars was
 made to Solidarity House in securing funding for the Region 5 Conferences. Notable items
 include:

        a.      A 2014 Tinderbox invoice issued to                                     for an over
        $1,800 purchase that included four (4) stainless steel table cutters at $72.50 apiece for a
        total of$285 and four (4) 100 count humidors at $187.50 each for a total of$750.

        b.     The November 2016 Gary's Sales invoice issued to "UAW C/0 VANCE
        PEARSON" for an over $13,000 purchase that included 16 boxes of Diamond Crown
        Churchills at $243 a box (totaling $3,888) and 10 boxes of Ashton Monarch Tubas cigars
        at $274.50 a box (totaling $2 ,745). Handwritten on the bottom of the invoice reads "Hi
        Vance, Thank You & Merry Christmas."

        c.     A December 2015 Gary's Sales invoice issued to                          in
        Hazelwood, Missouri for a $13,046.91 purchase that included an order for 12 boxes of
        Ashton Double Magnum cigars at $268.00 per box (totaling $3,216) and 12 boxes of
        Ashton Monarch Tubas cigars at $274.50 a box (totaling $3,294). Handwritten on the
        bottom of the invoice reads " H - Thank you & Happy New Year."

        d.      A 2017 Tinderbox invoice issued to "UAW C/0 VANCE PEARSON" for over
        $1,700 that included a single 400-count humidor for $450 and 10 "B ig Stinky Ashtrays"
        totaling $299.50.

         36.     During the review of the RPSH records, agents noted the name o - o n
 many of the documents originating from the RPSH. F o l l ~ i t h ~ i s c ~
 was                 of the RPSH                            -interfaced directl y with UAW
 officials-PEARSON, and                       with respect to the UAW Region 5 Leadership
 Conferences. Jurgens confirmed the "Master Agreement" billing arrangement as described by
. a n d detailed in the sales agreements. - a d d e d that the arrangement was made at the
~ o f the union. While invoicing the 20 15 conference,- w a s approached b y -
. . . . askec!llllllllto conceal the condominium, villa, meal, golf, and cigar expenses by
 falsely inflating hotel room rentals on the RPSH invoice. However,-         t o l d - that
-could not do it because it would be wrong to fraudulently hide the expenses. Soon thereafter,
-approached--askedlalto lump the expenses together into line items like
 "outside activities" and " outside housing." --.=ind RPSH agreed to the compromise, but
- f e l t personally conflicted, as lllllbelieved the purpose of the endeavor was to conceal the
 true nature of the union's expenditures from its mem bers.

                                       Coronado, California

        37.     Once agents recognized the fraudulent expenditure ofUA W funds in Palm
 Springs for the Region 5 Conference, they began reviewing other "training" and "conference"
 expenses related to REGION 5. Financial records show that between 2014 and 2018, the UAW

                                                 10
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 12 of 40 PageID #: 111
 Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19                   Page: 12 of 40 PagelD #: 12



HQ paid over $200,000, and the UAW's SOUTHWEST CAP paid over $195,000 to the Loews
Coronado Bay Resort (Coronado Resort) in Coronado, CA for the UAW Region 5 Community
Action Program (CAP) Conference.

        38.    Agents have determined that the subject UAW SOUTHWEST CAP funds were
paid via check drawn against a checking account ending-at Enterprise Bank and Trust
headquartered in Clayton, MO and located in the EDMO (ABA Routing# 081006162). The
UAW funds were drawn on the EDMI based account previously identified.

       39.     Agents obtained the subject vouchers submitted to the UA W's HQ at Solidarity
House and determined that they were signed by-PEARSON, a n d - or some
combination thereof. The majority of funds paid to the Coronado Resort by Solidarity House
based on the vouchers were made as "advance" payments.

        40.    Records from the Coronado Resort indicate that the union had a similar master
billing arrangement as the RPSH in that the Coronado Resort was not the ultimate destination of
the union funds, but merely a temporary stop. For example:

        41.    Agents found that the Coronado Resort directed over $25,000 in UAW funds to
Access Destinations (an event service company) for high-end meals and excursions in 2015 and
2016. Access Destination records show that the expenses preceded the official meeting dates of
the CAP Conference. The outlay of union funds covered chauffeured transportation to private
dining events including purchases of 18-year old Macallan Scotch, Crown Royal Reserve, and
other high-end liquor and meal expenses. Agents also discovered over $2,000 in excursion
expenses for senior UAW officials, including- and their spouses for tickets to the San
Diego Zoo's Safari Park as well as horseback riding on the beach.

       42.      Additionally, agents discovered the Coronado Resort used UAW advances to pay
for over $70,000 to Showtime Golf between 2015 and 2018 for green fees at The Maderas Golf
Club, The Grand Del Mar Golf Resort, and The Torrey Pines Golf Club as well as retail
purchases at golf course pros shops. In one example, $4,599.93 of UAW funds was spent at the
Grand Del Mar Pro Shop outside the conference dates for clothing and golf equipment, including
polo shirts, jackets, ribbon belts, pullover jackets, gloves, hats, shorts, pants, and golf balls. That
same day, the UAW also paid for 2-hour horseback trail rides for five individuals.

                                    Lake of the Ozarks, Missouri

        43.    Agents have even more recently uncovered a similar pattern of concealed
expenses surrounding REGION 5 events in Lake of the Ozarks, MO. Financial records show
that between 2014 and 2018, the UAW HQ in Detroit paid over $300,000, and the MIDWEST
CAP paid over $190,000 to the Lodge of Four Seasons (Four Seasons) in Lake Ozark, MO for
union events like the Region 5 Retired Workers IAC Training and Region 5 Staff Meetings.

        44.   Agents have determined that t h e ~ MIDWEST CAP funds were paid via
check drawn against a checking account ending-at Enterprise Bank and Trust based in
Clayton, MO (ABA Routing# 081006162). The UAW funds were drawn on the previously
identified EDMI-based bank account.

                                                  11
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 13 of 40 PageID #: 112
  Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19 Page: 13 of 40 PagelD #: 13




        46.    Agents obtained records from the Four Seasons and determined that the union had
a similar arrangement as at the RSPH in Palm Springs and at the Coronado Resort in San Diego,
CA. That is to say, the union advanced money to the Four Seasons, and the Four Seasons used
that money to offset expenses incurred by senior UAW officials at outside vendors. Agents
determined that over $45,000 was spent by the UAW on meals and liquor; over $75,000 on golf
green fees, golf merchandise, and accoutrements, including multiple sets of golf clubs; over
$3,000 was spent on merchandise like clothing in the hotel store; over $8,000 was spent in spa
treatments, and over $1,000 was spent at a local gun range.

                                               Interviews

        47.    ~ a s a senior UAW official in the Chrysler Department under
               administration. -reported to UAW Vice President
                                                                     In June 2017, lllllentered
into a cooperation agreement with ~vernment and agreed to enter a felony guilty plea. As
part of- cooperation agreement,-agreed to provide truthful and complete information
regarding criminal activity o-          and others. In and before June of2017,lllllprovided
information to federal investigators concerning a multi-year pattern of prohibited payments to
union officials, extortion, mail fraud, money laundering, and other criminal activities.
Significant portions of the information provided by    1111 has been corroborated by bank records,
credit card records, text and email communications, records from vendors and other third parties,
and interviews with other witnesses. On that basis,llllis considered a reliable source of
information.




          49.    -      told agents that-     was tasked with shipping-          and other UAW
 officials' golf clubs to Palm Springs, CA in about 2015 . ~          as uncertain of the destination or
~rpose and began asking other UAW officials to determine where to send the clubs. When
-        found out about-          inquiries, -      c ~ i n t o. office and braced lllllwith
 questions on the matter.         came to learn that -       and other senior UAW officials
  includin                                       were staying in private villa~ated Pal~ings
 community under the pretense that it was for the Region 5 Conference. -             directed -     to
 keep the matter quiet, as. did not want others to know about the arrangements. lllll told
  agents that the outlay of union funds for such extravagant lodging was inappropriate, served no
  legitimate union business purpose, and further that there was no reason for these officials to
                                                     12
 Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 14 of 40 PageID #: 113
  Case: 4:19-mj-01379-JMB         Doc.#: 1 Filed: 08/21/19       Page: 14 of 40 PagelD #: 14



 attend the conference. Later,lllllllllteamed that senior UAW officials spent months at a time in
 Palm Springs for the weeklong conference, which.characterized as unequivocally wrong.
 Much of what-learned was from conversations with                          who toldllll about
 the happenings inside the villas in the gated community in 2015 and 2016.




        52.     -         told agents that                                   PEARSON, -
               and others spent months in Palms Springs, CA paid for by the UAW or FCA. The
UAW officials strung together meetings and conferences in Palm Springs, during which union
officials conducted little or no union business, to camouflage the month long stays. -
stated that the aforementioned officials stayed in private condominiums, golfed, dined at lavish
restaurants, and otherwise "partied" under the pretense that they were condu~on or labor-
management business. In reality, little to no union business was conducted. - - a nd other
similarly situated officials, like PEARSON, were directed by their seniors to outlay UAW and
employer funds to cover the expenses.                ecalled an incident where.went shopping at
the Indian Canyons Golf Resort and whe                 got to the checkout, the cashier asked if.
wanted to put the items on the-           tab . The cashier also told her that               had
spent about $1,000 o n - t a b earlier that day purchasing apparel, golf equipment, and other
items at the pro shop. ~            haracterized the activity as wrong and an improper use of union
and joint-training funds (depending on which entity paid).



                      was accompanied by         attorney during the interview, and th s
                     ere subject to a proffer agreement between the government and
 barred the use of the statements or any evidence derived from the statements against
-confirmed that all UAW expenses had to be properly approved and for the benefit of the
 UA W's membership. - r eviewed excerpts of the transactions detailed above from Palm

                                                13
 Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 15 of 40 PageID #: 114
   Case: 4:19-mj-01379-JMB         Doc .#: 1 Filed: 08/21/19 Page: 15 of 40 PagelD #: 15



 Springs and the Coronado Resort, and. stated that they were outside what9vould have
~ d , and tha.did not know that union funds were being outlaid for such expenses .
. . . .indicated that the UA W's accounting department cut the checks based on the
 representation that they were legitimate expenses made for legitimate union conferences.
- d i d not believe that the union's LM reports gave an accurate picture of expenses
 surrounding the UAW Region 5 Leadership Conference and the UAW Region 5 CAP conference
 based on the vouchers submitted by UAW Region 5.


                                                                                          as
 accompanied bYIIIIII attorney during the interview, and the statements made by            were
 subject to a proffer agreement between the government a n d - which barred the use o f .
 statements agains--indicated that.office reviews the UAW vouchers,
 classifies the payments, and helps prepare the union's LM reports based on the representations
 made by those union officials requesting/authorizing the payment. -indicated that there
 is an understanding that union officials are maintaining all applicable records and making good-
 faith representations on the check requests. -         reviewed select expenses from Palm
 Springs, CA and San Diego, CA detailed above and indicated that. had no idea that UAW
 funds were being used for expenses like cigars, liquor, clothing, and excursions. - s t a t e d
 that any outlay of union funds had to be used for the benefit of the members and that)lllhad no
 knowledge of the union benefit becauselllll had no knowledge of the expenses. -
 confirmed that the source of the funds was the union's bank accounts located within the EDMI
 and confinned that all UAW vouchers, including the subject vouchers, were sent via U.S. Mail at
 Solidarity House in Detroit.

          55.      Agents interviewed
~ h e interview, -                   was accompanied by his attorney, and the statements made by
. . . . were subject to a proffer agreement between the government and                  which barred
 the use of the statements or any evidence derived from the statements against
  stated that the 'Master Account' billing arrangement at the RPSH was established at
 request, and ~urpose of it was to conceal the true nature of how the union money was
  being spent. . . . . confirme~submitted false vouchers to the UAW to conceal the
 expenses a-              direction. -       stated that. and PEARSON were involved in making
 the arrangements at RPSH and the Coronado Resort a-                behest. -        also confirmed
 that union monies were used for purchase of expensive cigars, high-end liquor, fancy meals, nice
 clothing, and extravagant lodging for high-level union officials and that those expenses were
~ - witnessed PEARSON ancalllillpurchase golf clothing~
. . . . account at the Indian Canyons Golf Resort. -              believes that~
 events to curry favor with UAW Presiden-                    who also enjoyed the lavish lifestyle.
-          stated that union monies were used to secure villas and pay for expenses for retired
 UAW members to attend and that those members had no legitimate reason to attend the events.
-           stated that the retirees were simply friends o ~ n d / o r                  -         also
  indicated that this activity began before 20 14 and that the UAW and REGION 5 has had similar
  billing arrangements for some time prior.


                                                  14
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 16 of 40 PageID #: 115
  Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19 Page: 16 of 40 PagelD #: 16




                             Money Laundering and Structuring

        57.     Based on my knowledge, training, and experience, and through consultation with
other agents on this and other cases, I know that money laundering is the term given to financial
transactions, which are conducted for the purpose of concealing funds , generated by illegal
activity. Individuals engaged in laundering illegal funds often flow money through various bank
accounts and nominees to avoid detection of law enforcement, conceal the true nature of the
transactions, and give those funds the appearance of legitimacy.

       58.     As detailed above in paragraph 25, agents identified six checks and one wire
drawn on the UA W's bank accounts and issued to the Renaissance Palm Springs Hotel between
August 2014 and June 2017. Also as detailed above, the paymen~ed after fraudulent
authorization was obtained based on misrepresentations made by . . . .PEARSON, and
- o n UAW vouchers. The senior UAW officials concealed the embezzlement by
representing that the payments were advances for legitimate conference expenses surrounding
the Region 5 Conference, and that the ultimate destination of the funds was the RPSH.

        59.    Agents have identified, at least 40 subsequent payments totaling over $650,000
made by the RPSH (doing business as HHC TRS Portsmouth, LLC) to the outside vendors
identified above. These subsequent money-laundering transactions were made at the direction of
senior UAW officials, includinglallllPEARSON, and ~ n d drawn off funds made
available through the fraudulent "advances." These payments were undisclosed to the UAW and
made to satisf the lavish ersonal lifestyles of                        PEARSON ,
                                     nd other senior UAW officials. A schedule of the subject
payments originating from the RPSH bank account are listed below:

                                               15
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 17 of 40 PageID #: 116
 Case: 4:19-mj-01379-JMB    Doc.#: 1 Filed: 08/21/19 Page: 17 of 40 PagelD #: 17




 Check#   Check Date     Payor                     Payee               Amount
   8621     9/17/2014    HHC TRS Portsmouth, LLC   Holly's Homes      $1,950.00
   8542     9/24/2 014   HHC TRS Portsmouth, LLC   Desert Princess    $7,500.00
   8748    10/14/2014    HHC TRS Portsmouth, LLC   Desert Princess    $1,500.00
   8969    11/18/2014    HHC TRS Portsmouth, LLC   Holly's Homes     $19,577.00
   9139    12/23/2014    HHC TRS Portsmouth, LLC   Desert Princess   $44,525.00
   9145    12/23/2014    HHC TRS Portsmouth, LLC   Holly's Homes      $1 ,825.00
   9205      1/7/2015    HHC TRS Portsmouth, LLC   Holly's Homes      $5 ,175.00
   9374     1/27/2015    HHC TRS Portsmouth, LLC   Indian Canyon's    $6,082.15
   9469     2/11 /2015   HHC TRS Portsmouth, LLC   Indian Canyon's   $18,176.30
  10625     7/23/2015    HHC TRS Portsmouth, LLC   Desert Princess    $9,000.00
  10914     9/ 16/2015   HHC TRS Portsmouth, LLC   Holly's Homes      $1,625.00
  11120    10/20/2015    HHC TRS Portsmouth, LLC   Holly's Homes     $28,985.00
  11336    11 /24/2015   HHC TRS Portsmouth, LLC   Desert Princess   $47,619.89
  11400    12/15/2015    HHC TRS Portsmouth, LLC   Desert Princess    $5,465.89
  2377       1/2/2016    HHC TRS Portsmouth, LLC   Desert Princess    $1,595.00
  11597     1/20/2016    HHC TRS Portsmouth, LLC   Gary Sale's       $13,046.91
  11605     1/20/2 016   HHC TRS Portsmouth, LLC   Johnny Costas      $9,870.05
  11612     1/20/2016    HHC TRS Portsmouth, LLC   LG Prime          $11,284.05
  11632     1/20/2016    HHC TRS Portsmouth, LLC   Tinder Box         $2,634.80
  11661     1/27/2016    HHC TRS Portsmouth, LLC   Home Cleaning      $2,105 .00
  11663     1/27/2016    HHC TRS Portsmouth, LLC   Indian Canyon's    $5 ,024.75
  11666     1/27/2016    HHC TRS Portsmouth, LLC   Johnny Costas      $2,150.27
  12045     4/6/2016     HHC TRS Portsmouth, LLC   Gary Sale's          $455.50
  12052     4/6/2016     HHC TRS Portsmouth, LLC   Home Cleaning      $1,175.00
  12055     4/6/2016     HHC TRS Portsmouth, LLC   Indian Canyon's   $16,551.10
  12089     4/6/2 016    HHC TRS Portsmouth, LLC   Tinder Box           $134.83
  12689     7/6/2016     HHC TRS Portsmouth, LLC   Desert Princess    $7,334.62
  13541     11/2/2 016   HHC TRS Portsmouth, LLC   Holly's Homes     $30,375.00
  13712    11/30/2016    HHC TRS Portsmouth, LLC   Desert Princess   $88 ,941.00
  13868    12/20/2016    HHC TRS Portsmouth, LLC   Desert Princess    $2,685.00
  13943    12/28/2016    HHC TRS Portsmouth, LLC   Gary Sale's       $13,688.66
  13965    12/28/2016    HHC TRS Portsmouth, LLC   Tinder Box         $1 ,584.95
  14046     1/11/2017    HHC TRS Portsmouth, LLC   Johnny Costas      $4,371.65
  14104     1/18/2017    HHC TRS Portsmouth, LLC   Indian Canyon's    $4,944.05
  14162     1/25/2017    HHC TRS Portsmouth, LLC   Johnny Costas      $6,120.40
  14252      2/8/2017    HHC TRS Portsmouth, LLC   Indian Canyon's   $14,971.68
  14257     2/8/2017     HHC TRS Portsmouth, LLC   LG Prime          $14,925.80
  55629     7/24/2017    HHC TRS Portsmouth, LLC   Holly's Homes     $28,881.00
                                        16
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 18 of 40 PageID #: 117
 Case: 4:19-mj-01379-JMB        Doc.#: 1 Filed: 08/21/19 Page: 18 of 40 PagelD #: 18




  56196       11/21/2017     HHC TRS   Portsmouth, LLC     Holly's Homes           $5,585.00
  56200       11 /21 /2017   HHC TRS   Portsmouth, LLC     Desert Princess        $71,422.62
  56473        1/22/2018     HHC TRS   Portsmouth, LLC     Tinder Box              $1 ,720.53
  56501        1/26/2018     HHC TRS   Portsmouth, LLC     Indian Canyon's        $19,822.69
  56503        1/26/2018     HHC TRS   Portsmouth, LLC     Jolmny Costas          $12,352.00
  56519        1/26/2018     HHC TRS   Portsmouth, LLC     Gary Sale's            $13,535.62
  57920        11/1/2018     HHC TRS   Portsmouth, LLC     Desert Princess        $52,270.00
                                                           TOTAL                 $660,565.76

       60.     Agents have also identified similar payments originating from the financial
accounts of the Coronado Resort and the Four Seasons.




                                               17
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 19 of 40 PageID #: 118
 Case: 4:19-mj -01379-JMB Doc. #: 1 Filed : 08/21/19 Page : 19 of 40 PagelD #: 19
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 20 of 40 PageID #: 119
 Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19 Page: 20 of 40 PagelD #: 20
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 21 of 40 PageID #: 120
 Case: 4:19-mj-01379-JMB   Doc .#: 1 Filed : 08/21/19 Page: 21 of 40 PagelD # : 21




                                       20
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 22 of 40 PageID #: 121
 Case: 4:19-mj-01379-JMB   Doc .#: 1 Filed : 08/21/19 Page: 22 of 40 PagelD # : 22




                                        21
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 23 of 40 PageID #: 122
 Case: 4:19-mj-01379-JMB   Doc .#: 1 Filed : 08/21/19 Page: 23 of 40 PagelD #: 23




                                       22
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 24 of 40 PageID #: 123
 Case: 4:19-mj-01379-JMB Doc.#: 1 Filed: 08/21/19   Page: 24 of 40 PagelD #: 24




                                     23
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 25 of 40 PageID #: 124
 Case: 4:19-mj-01379-JMB   Doc.#: 1 Filed: 08/21/19 Page: 25 of 40 PagelD # : 25




                                       24
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 26 of 40 PageID #: 125
 Case: 4:19-mj-01379-JMB   Doc. #: 1 Filed : 08/21/19 Page: 26 of 40 PagelD #: 26




                                       25
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 27 of 40 PageID #: 126
Case: 4:19-mj-01379-JMB Doc.#: 1 Filed : 08/21/19 Page: 27 of 40 PagelD #: 27
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 28 of 40 PageID #: 127
 Case : 4:19-mj-01379-JMB   Doc.#: 1 Filed: 08/21/19 Page: 28 of 40 PagelD #: 28




                                        27
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 29 of 40 PageID #: 128
 Case: 4:19-mj-01379-JMB        Doc.#: 1 Filed: 08/21/19 Page: 29 of 40 PagelD #: 29




                                  The "Culture of Alcohol"

       85.    During the course of the investigation, agents have developed significant
information concerning the "culture of alcohol" that exists in the senior ranks of the UAW. Said

                                               28
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 30 of 40 PageID #: 129
 Case: 4:19-mj-01379-JMB Doc . #: 1 Filed: 08/21/19 Page: 30 of 40 PagelD #: 30




term was first u s ~ W officia                     during interviews with agents . In those and
other interviews. . . . .detailed the outlay of NTC training funds used to purchase significant
amounts ofliquor and custom-labeled bottles of wine for senior UAW officials including a bottle
of Crown Royal Whiskey purchased for                costing $185.

        86.     Agents also spoke with vendors to the NTC who were present in Palm Springs,
CA for the events and told agents that there was "no limit" on the amount of alcohol they would
purchase for requesting union officials. The vendor added that although a conference in Palm
Springs was only a few days, the UAW executives stayed for a month or more. The vendor
usually took a full semi-truck of luggage and golf clubs for the UAW so they did not have to
travel with luggage. The vendor also transported the luggage back to Detroit as well as any
luxury items that were purchased in and around Palm Springs by the UAW officials.

        87.     Vendor records and testimon obtained from                     and others detailed
two parties totaling over $50,000 thrown b                                                 funded
by the NTC, under the guise that they were dinners for the UAW IEB to showcase the NTC .
These events included thousands of dollars of "ultra-premium" liquor, cigars, a torcedor (a
person who rolls cigars), and "kandy girls" (provocatively dressed women) to light the cigars for
the UAW officials. If that alone were not enough, training funds were also spent on mojito
tables and decorations to theme the event like the l 980 ' s hit T.V. show Miami Vice.

        88 .    As the investigation shifted from investigating the NTC to investigating the UAW
proper, the investigators began noticing similar patterns involving the outlay of union funds for
alcohol for senior UAW officials. Agents discovered early on that UAW funds sent to the RPSH
were used to purchase Crown Royal Reserve at $227 per bottle, Crystal Head Vodka at a $175
per bottle, and Belvedere Vodka at $200 per bottle for conference VIPs .




                                               29
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 31 of 40 PageID #: 130
 Case: 4:19-mj-01379-JMB         Doc.#: 1 Filed : 08/21/19 Page: 31 of 40 PagelD #: 31




        94.     During this investigation, I have been the affiant on multiple other search warrant
applications. Two of the subsequent search warrants were executed at the residences of two
distinct UAW vice presidents. During those searches, I and other agents found significant
amounts of liquor and wine. During one of the searches, the widow of a UAW vice president
told us that she and her deceased husband did not drink alcohol. However, agents fo und multiple
boxes containing dozens of bottles of liquor, wine, and other spirits, including items like Crystal
Skull and Ciroc Vodka as well as Crown Royal Whiskey. At the search of the other vice
president's house, agents seized a wine bottle with a custom-made label bearing his name and the
UAW logo all paid for improperly with UAW training center funds.

                                 Nexus to the Subject Premises

      95.    The SUBJECT PREMISES is PEARSON's residence located at 1727 Ciera
Ridge Court, St. Charles, MO 63303.

       96.    PEARSON's profile on the UA W's official website (https://uaw.org/
regions/uaw-region-5 /director-5/) states that PEARSON resides in St. Charles, MO.

        97.     Information provided b~contemporaneous with this warrant
application confirms that PEARSON works with him at REGION 5, and that PEARSON
currently resides at the SUBJECT PREMISES. This is further supported by internal UAW
records obtained in the investigation that detail PEARSON's residence as the SUBJECT
PREMISES.

       98.      Law enforcement intelligence databases (Accurint, TLOXP, CLEAR) reviewed
by agents list PEARSON's current address as the SUBJECT PREMISES . Queries of the State of
Missouri's Driver' s License (MDL) databases list PEARSON's current address as the SUBJECT
PREMISES. National Crime Information Center (NCIC) searches disclosed vehicles registered
to PEARSON at the SUBJECT PREMISES.

                                                30
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 32 of 40 PageID #: 131
 Case: 4:19-mj-01379-JMB         Doc.#: 1 Filed: 08/21/19         Page: 32 of 40 PagelD # : 32




        99.     Agents obtained financial records for PEARSON's American Express account as
recently as November 2018 and determined the mailing address associated with the account was
the SUBJECT PREMISES. Information agents obtained from Bank of America, N.A. disclosed
PEARSON purchased a negotiable instrument using over $22,000 in cash in July 2019 and
reported to the bank that his address is the SUBJECT PREMISES.

        100. In the affidavit above, a conspiracy is detailed involving the embezzlement by
PEARSON and others of UAW funds for the purchase of thousands of dollars' worth of golf
clubs, golf equipment, golf clothing, cigars, cigar paraphernalia, and high-end bottles of liquor.
Based on my experience and knowledge of this investigation, I believe that PEARSON and the
other members of the conspiracy store these items at their respective homes, including at the
SUBJECT PREMISES.

        101. To support that statement, I submit that investigating agents have personally
observed dozens, if not hundreds, of golf items (including clothing) at searches of two other
similarly situated UAW officers' residences. As detailed above, agents also found hordes of
alcohol containing many of the same brands detailed in this affidavit and in Attachment B.




         103 . Finally, I know through my training and experience that individ\lals involved in
money crimes oftentimes keep criminal proceeds like cash in close proximity to their person and
at locations like the SUBJECT PREMISES. In my experience, this is particularly true when
individuals or their conspirators are under overt investigation (and, in this case, overt media
scrutiny). Such individuals may wish to avoid using regular financial institutions to store or
transfer funds , but instead use cash to avoid creating a financial footprint and to hide criminal
proceeds from law enforcement.

                              Computers and Electronic Storage

         104. As described above and in Attachments A & B, this application seeks permission
to search and seize records that might be found on the SUBJECT PREMISES, in whatever form
they are found. I submit that if a computer or electronic medium is found on the premises, there
is probable cause to believe those records will be stored in that computer or electronic medium,
for at least the following reasons:

       a.     Based on my knowledge, training, and experience, I know that computer files or
       remnants of such files can be recovered months or even years after they have been
       downloaded onto a hard drive, deleted or viewed via the Internet. Electronic files
       downloaded to a hard drive can be stored for years at little or no cost. Even when files
       have been deleted, they can be recovered months or years later using readily available

                                                31
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 33 of 40 PageID #: 132
 Case: 4:19-mj-01379-JMB         Doc.#: 1 Filed: 08/21/19 Page: 33 of 40 PagelD #: 33




       forensics tools. This is so because when a person "deletes" a file on a home computer,
       the data contained in the file does not actually disappear; rather, that data remains on the
       hard drive until it is overwritten by new data.

       b.      Therefore, deleted files, or remnants of deleted files , may reside in free space or
       slack space-that is, in space on the hard drive that is not currently being used by an
       active file- for long periods of time before they are overwritten. In addition, a
       computer's operating system may also keep a record of deleted data in a "swap" or
       "recovery" file.

       c.      Based on actual inspection of UAW vouchers and emails, I am aware that
       computer equipment was used to generate and transmit documents used in the schemes
       detailed above.

        105.    I know that when an individual uses a computer to send emails and prepare
documents in an embezzlement scheme or uses their telephone to obstruct justice, the
individual's computer or phone will generally serve both as an instrumentality for committing
the crime, and also as a storage device for evidence of the crime. The computer is an
instrumentality of the crime because it is used as a means of committing the criminal offense.
The computer and/or the phone is also likely to be a storage device for evidence of crime. From
my training and experience, I believe that a computer used to commit a crime of this type may
contain: data that is evidence of how the computer was used; data that was sent or received;
notes as to how the criminal conduct was achieved; records of discussions about the crime; and
other records that indicate the nature of the offense.

        106. Because several people share the SUBJECT PREMISES, it is possible that the
SUBJECT PREMISES will contain computers that are predominantly used, and perhaps owned,
by persons who are not suspected of a crime. If agents conducting the search nonetheless
detennine that it is possible that the things descri bed in this warrant could be found on those
computers, this application seeks permission to search and if necessary to seize those computers
as well. It may be impossible to detennine, on scene, which computers contain the things
described in this warrant.

        107. Based upon my knowledge, training and experience, I know that searching for
information stored in computers often requires agents to seize most or all electronic storage
devices to be searched later by a qualified computer expert in a laboratory or other controlled
environment. This is often necessary to ensure the accuracy and completeness of such data, and
to prevent the loss of the data either from accidental or intentional destruction. Additionally, to
properl y examine those storage devices in a laboratory setting, it is often necessary that some
computer equipment, peripherals, instructions, and software be seized and examined in the
laboratory setting. This is true because of the following:

       a.      The volume of evidence. Computer storage devices (like hard disks or CD-
       ROMs) can store the equivalent of millions of pages of information. Additionally, a
       suspect may try to conceal criminal evidence; he or she might store it in random order
       with deceptive file names. This may require searching authorities to peruse all the stored
       data to determine which particular files are evidence or instrumentalities of crime. This
                                                 32
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 34 of 40 PageID #: 133
 Case: 4:19-mj-01379-JMB          Doc.#: 1 Filed: 08/21/19 Page: 34 of 40 PagelD #: 34




        sorting process can take weeks or months, depending on the volume of data stored, and it
        would be impractical and invasive to attempt this kind of data search on-site.

        b.      Technical requirements. Searching computer systems for criminal evidence
        sometimes requires highly technical processes requiring expert skill and properly
        controlled environment. The vast array of computer hardware and software available
        requires even computer experts to specialize in some systems and applications, so it is
        difficult to know before a search which expert is qualified to analyze the system and its
        data. In any event, however, data search processes are exacting scientific procedures
        designed to protect the integrity of the evidence and to recover even "hidden," erased,
        compressed, password protected, or encrypted files. Because computer evidence is
        vulnerable to inadvertent or intentional modification or destruction (both from external
        sources and from destructive code imbedded in the system as a "booby trap"), a
        controlled environment may be necessary to complete an accurate analysis.

       108. In light of these concerns, I hereby request the Court's permission to seize the
computer hardware (and associated peripherals) that are believed to contain some or all of the
evidence described in the warrant, and to conduct an off-site search of the hardware for the
evidence described, if, upon arriving at the scene, the agents executing the search conclude that it
would be impractical to search the computer hardware on-site for this evidence.

         109. Searching computer systems for the evidence described in Attachment B may
require a range of data analysis techniques. In some cases, it is possible for agents and analysts
to conduct carefully targeted searches that can locate evidence without requiring a time-
consuming manual search through unrelated materials that may be commingled with criminal
evidence. In other cases, however, such techniques may not yield the evidence described in the
warrant. Criminals can mislabel or hide files and directories, encode communications to avoid
using key words, attempt to delete files to evade detection, or take other steps designed to
frustrate Jaw enforcement searches for information. These steps may require agents and law
enforcement or other analysts with appropriate expertise to conduct more extensive searches,
such as scanning areas of the disk not allocated to listed files, or peruse every file briefly to
determine whether it falls within the scope of the warrant. In light of these difficulties, the U.S.
Department of Labor, the Federal Bureau of Investigation, and the Internal Revenue Service
intend to use whatever data analysis techniques appear necessary to locate and retrieve the
evidence described in Attachment B.




                                                 33
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 35 of 40 PageID #: 134
 Case: 4:19-mj-01379-JMB Doc. #: 1 Filed: 08/21/19 Page: 35 of 40 PagelD #: 35




                                        Request for Sealing

        111. I further request that the Court order that all papers in support of this app lication,
including the affidavit and search warrant, be sealed until further order of the Court. The
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may give targets an opportunity to flee/continue flight from
prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates,
or otherwise seriously jeopardize the investigation.



                                                      Respectfully submitted,


                                                         /:r;f___
                                                   Andrew Donohue
                                                   Special Agent
                                                   U.S. Department of Labor -
                                                   Office of Inspector General


Subscribed and sworn to before me and signed inmy presence            /or by reliable electronic
means.




                                                   (TO
                                                         · ed States Magistrate Judge




                                                 34
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 36 of 40 PageID #: 135
 Case: 4:19-mj -01379-JMB Doc. #: 1 Filed: 08/21/19 Page: 36 o(40 PagelD #: 36




                                       ATTACHMENT A

                                   Property to Be Searched

This warrant applies to the residence located at                          St. Charles, MO
63303, and any computers or electronic devices contained therein that are capable of housing
items listed in Attachment B.




Figure 1:




Figure 2: South face and driveway of
                                               1
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 37 of 40 PageID #: 136
 Case: 4:19-mj-01379-JMB Doc.#: 1 Filed : 08/21/19 Page: 37 of 40 PagelD #: 37




                                       ATTACHMENT B

                                 Particular Things to be Seized

         1.      For the period January 1, 2011 , to the present, evidence relating to one or more
violations of 29 U.S.C. § 501(c) (Embezzlement of Union Funds or Assets), 29 U.S.C. §
439(b) (Filing False LM Reports), 29 U.S.C. § 439(c) (False Union Records), 18 U.S.C. §
1341 (Mail Fraud), and 18 U.S.C. § 1343 (Wire Fraud) or conspiracy to commit the same, or
property designed or intended for use in committing such crimes, including photographs,
calendars, schedule books, quantities of United States currency in excess of $1 ,000 or quantities
of foreign, virtual, or internet currency or precious metals with a value in excess of $1,000 USO,
receipts, payment records, ATM records, cancelled checks, wire transfer records, cashier's
checks, money orders, payroll records, credit card receipts, wage records, bank records, union
records including vouchers and attachments, tax designation records and other records including
IRS Forms W-2 and 1099, federal , state or city tax returns and tax records or any similar records
or physical items which constitute, refer or relate to false entries on UAW records and LM
Reports and funds or assets embezzled from the UAW b
VANCE PEARSON,                                                                                     r
other UAW officials or conspirators along with notes, correspondence, or communications which
refer or relate to any such activities.

         2.      For the period June 1, 2011 to the present, evidence relating to one or more
violations of 18 U.S.C. § 1956 and 18 U.S.C. § 1957, and conspiracy to commit the same, as
well as property designed or intended for use in committing such crimes including receipts,
ledgers, accounting records, financial statements, asset acquisition records, deed and title
records, closing or refinance packages, bank statements, checks, bank deposit records, bank
withdrawal records, certificates of deposit, investment account records, cashier's checks, money
orders, wire transfer records, credit card, debit card or charge card records, foreign bank account
records, virtual currency records or internet based currency records, identification documents in
any assumed or alias name(s), travel records, safe deposit box records, safe deposit box keys,
quantities of United States currency in excess of $1,000 or quantities of foreign currency or
precious metals with a value in excess of $1,000 USO, along with records which constitute, refer
or relate to the commingling of criminal proceeds with noncriminal proceeds including wage
records, IRS Forms W-2 and 1099-MISC, federal, state or city tax returns and tax records, to
include any such evide~ce contained in any safes, fire boxes or strong boxes.




        4.     Golf clubs, golf equipment, clothing, and golf accoutrements paid for with funds
or assets embezzled from the UAW, and all relevant records including indicia of ownership. All
photographs or other images reflecting ones ownership or possession of any of the items listed in
this paragraph or accompanying tables. Items consistent with those listed on golf course and
pro-shop receipts used in the scheme, including branded items from companies listed in the table
below.
                                                 2
  Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 38 of 40 PageID #: 137
    Case: 4 :19-mj-01379-JMB Doc. #: 1 Filed : 08/21/19 Page: 38 of 40 PagelD # : 38




  Brands of Golf Equipment, Clothine, and Accoutrements:
  Adidas                   EPPro                       Nike                Spanner
  Ahead                    Fairway and Green (F&G)     Oakley              Straight Down
  Annika Collection        Footjoy (FJ)                Oxford              Sun Mountain
  Antigua                  Greg Norman                 Peter Millar        Sunice
  Ashworth                 Hollas                      Pinnacle           Titleist
  Callaway                 Jamie Sadock                Polo               Tommy Bahama
  Color Your World         K.Bell                      Pukka              Travis Mathew
  Cutter & Buck            Legendary                   Ralph Lauren       Under Armour
  Daily Sports             Maui Jim                    San Soleil         Volvik
 DKNY                      Maxx                        Second Skin        Zero R6striction (ZR)

         5.    Golf implements, clothing, accoutrements, and regalia, paid for with funds
  embezzled from the UAW, and branded with indicia from The Club at Porto Cima, Torrey ·
  Pines, Maderas, Thousand Hills, Indian Canyons, Buffalo Ridge, Branson Hills (formerly
  Payne Stewart Golf Club), Big Cedar Lodge, and Grand Del Mar.

         6.      Cigars and related paraphernalia, paid for with embezzled UAW funds, and all
  relevant records including indicia of ownership. Including items from Crown City Cigars and
  Fine Tobacco, Gary's Sales, and Tinderbox as identified in the investigation and used in the
  scheme. Including those cigars and paraphernalia listed in the tables below:

Cigars:
Alec Bradley Tempes Medius 6               DTT Sobremesa Short Churchill
Arturo Fuente Anejo Reserve #49            Foundry Lovelace
Arturo Fuente Rothschild                   JFRMaduro
Ashton Churchill                           La Palina Mr. Sam Robusto
Ashton Double Magnum                       Maker's Mark
Ashton Monarch Tubos                       Olivia NUB 460 Cameroon
Black Dahlia Gran Robusto                  Perdomo 10th Anniversary Champaign Robusto
CAO Moontrance Corona                      Recluse Connecticut
Corona Double Dominican                    Rocky Patel 1999 Connecticut Robusto
Diamond Crown Churchill                    Romeo Y Julieta
                                           Room 101 Ltd Conjura


                                                3
  Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 39 of 40 PageID #: 138
   Case: 4 :19-mj-01379-JMB Doc . #: 1 Filed: 08/21/19 Page: 39 of 40 PagelD # : 39



                          -,
Cigar Paraphernalia:
400 Count Humidors                                Macassar Humidors - Medium Rosewood
Big Stinky Ashtrays                               Quad Stainless Steel(SS) Table Cutters
Burl Square Ashtrays                              Scout Travel Humidors
Carbon Fiber Cigar Tubes                          Silver Stinky Ashtrays
Cigar Caddy - 10 count                            SS Silver Cigar Tubes
Cigar Save it Tubes                               Vector Nitro Torch Silver
Craftsman's Bench 60R Robusto cases               Vector SS V Cutters
Craftsman's Bench 60R Churchill cases             Vegas 5 Humidors
Craftsman's Bench V-Cutters                       Water Pillows
Craftsman's Bench Guillotine                      XIK.AR 100 Count Humidification
Digital Hydrometers                               XIK.AR 15count Cigar Caddy
Hamlet Old Glory 100 Count Humidors               XIK.AR 250 Count Humidification
Hamlet Old World 100 Count Humidors               XIKAR Aluminum SS Cutters
J etline Quad Lighters                            XIKAR Bricks 250 Count
Jetline Triple Lighters                           XIK.AR Large Humidification Bottles
Macassar Humidors - Large                         XIK.AR Premix Solution
Man-0-War Humidors                                XIKAR Travel Caddys

          7.      Liquor and related paraphernalia, paid for with embezzled UAW funds, and all
  relevant records including indicia of ownership. Including ill-gotten items identified by the
  investigation from Markham Vineyards and Grapevine Wines, Eddie V's, and Mister A's,
  which include items or the premium or ultra-premium versions, and related collectable
  glassware of the items listed in the table below:

            Alcohol:

             Belvedere Vodka                          Hennessy Cognac

             Beringer White Zinfandel                 Jose Cuervo Gold Tequila
             Canadian Club Whiskey                    Liberated Cabernet
             Captain Morgan Rum                       Louis the 13th Cognac
             Crown Royal Whiskey                      Macallan Scotch
             Crystal Champagne,                       Makers Mark Whiskey
             Crystal Head Vodka                       Mondavi Chardonnay
             Don Julio Tequila                        Seagram's Whiskey
             Gozio Amaretto                           Snowqueen Vodka
             Grey Goose Vodka                         Wild Turkey Whiskey

         8.     Records, photos, and items related to spa purchases, paid for with embezzled
  UAW funds, and all relevant records. Including spa related items identified by the investigation
  from Spa Shoo including Himalayan Salt Stones, Moroccan Oil Shampoo, a Biodynamic
  Collection Gift Box, or Paraffin Foot Wax.

                                                  4
Case: 4:19-mj-01379-JMB Doc. #: 9 Filed: 10/07/19 Page: 40 of 40 PageID #: 139
  Case: 4:19-mj-01379-JMB        Doc.#: 1 Filed: 08/21/19      Page: 40 of 40 PagelD #: 40




         9.      Records, photos, and items related to lodging or accommodations, paid for with
 embezzled UAW funds, and all relevant records. Including photos, calendars, schedule books,
 travel records, communications relating to condominium and villa purchases at Desert Princess
 Rentals and Holly Holmes.

        10.    Shipping records and manifests relating to the offenses described on the
 warrant.

        11.     Any computers, phones, or electronic media that were or may have been used
 as a means to commit the offenses described on the warrant.




                                                5
